IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1738
                             Filed December 21, 2016


IN THE INTEREST OF A.I.,
Minor Child,

E.A., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Peter B.

Newell, District Associate Judge.



       A mother appeals from the juvenile court’s order terminating her parental

rights to her child. AFFIRMED.




       Jane M. Wright, Forest City, for appellant.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee.

       Crystal L. Ely of North Iowa Youth Law Center, Mason City, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                           2


MULLINS, Judge.

       A mother appeals from the juvenile court’s order terminating her parental

rights to her child, A.I., born in 2005.1 She argues the State failed to prove the

statutory grounds for termination by clear and convincing evidence and

termination is not in the child’s best interests. She also asserts she shares a

bond with the child that weighs against termination and the court should have

granted her an additional six months to work toward reunification with her child.

       In a related matter involving the mother’s youngest child, C.O., we

summarized the background facts of this case:

               The family became involved with the Iowa Department of
       Human Services (DHS) in April 2015, due to a founded child abuse
       assessment for lack of supervision after a drug task force raided
       the parents’[2] home and found marijuana and methamphetamine
       accessible to the children.[3] [C.O.], along with [A.I. and another
       half-sibling], was removed from the home in June 2015 because of
       the parents’ substance abuse, domestic violence, and mental
       health concerns. [C.O.] was placed in family foster care with [A.I.].

In re C.O., 2016 WL 4036249, at *1.

       In September 2016, the juvenile court terminated the mother’s parental

rights to A.I. pursuant to Iowa Code section 232.116(1)(f) and (g) (2015). We

review termination-of-parental-rights proceedings de novo.           In re M.W., 876
N.W.2d 212, 219 (Iowa 2016). “We are not bound by the juvenile court’s findings


1
  The mother has six children. In 2002, a guardianship was established for the mother’s
three oldest children, one of whom is now an adult, for placement with their maternal
grandparents. In 2003, the mother voluntarily terminated her parental rights to another
child, who was later adopted by the foster parents of her youngest child, C.O., and A.I.
In March 2016, the juvenile court terminated the mother’s parental rights to C.O., and we
affirmed. See In re C.O., No. 16-0635, 2016 WL 4036249, at *5 (Iowa Ct. App. July 27,
2016).
2
  At the time, the mother was living with the biological father of C.O., whose parental
rights to C.O. were also terminated. The biological father of A.I. is deceased.
3
  Criminal charges stemming from the raid were subsequently dismissed.
                                        3


of fact, but we do give them weight, especially in assessing the credibility of

witnesses.” Id. (quoting In re A.M., 843 N.W.2d 100, 110 (Iowa 2014)). When a

juvenile court terminates parental rights on more than one ground, we may affirm

the order on any of the statutory grounds supported by clear and convincing

evidence.      In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).          Our primary

consideration is the best interests of the child. In re J.E., 723 N.W.2d 793, 798

(Iowa 2006).

      In In re C.O., we affirmed the termination of the mother’s parental rights to

C.O., reasoning:

             We recognize the mother has made limited progress. She
      attended and completed inpatient substance abuse treatment in
      July 2015 and also participated in mental health treatment off and
      on throughout the case, including attending some couples
      counseling with the father [of C.O.]. She has also maintained
      employment throughout the case. At one point, she was engaging
      in unsupervised visits with C.O. However, the mother relapsed and
      tested positive for methamphetamine as late as January and
      February 2016; she also admitted she had missed over half of her
      scheduled drug screenings. At the time of the termination hearing,
      the mother did not have stable housing and was living with her
      nineteen-year-old daughter after having nowhere else to go.
      Furthermore, the [mother and father of C.O.’s] relationship
      continued to be a concern throughout the case. Both parents
      acknowledged their relationship was unhealthy and they should not
      be together, although the father later denied that their relationship
      had involved domestic violence. The juvenile court noted the
      mother regularly lied to DHS about her relationship with the father,
      and, as recent as January 2016, the parents had engaged in a
      physical altercation followed by sexual contact. At the time of the
      termination hearing, both parents claimed they were no longer
      together; however, the record indicates neither parent had
      addressed the domestic-violence concerns that led to the child’s
      removal and adjudication.

2016 WL 4036249, at *2.
                                         4


       At the time of the termination hearing for A.I., the mother had adequate

housing, was employed, and was participating in substance-abuse treatment and

counseling. However, caseworkers testified the mother continued to struggle

with issues of substance abuse, domestic violence, instability, and mental health.

Her history demonstrates a pattern of several months of progress followed by

months of unstable living, drug usage, and unhealthy relationships.         In April

2016, the mother relapsed again following termination of her parental rights to

C.O.   Additionally, although the mother maintained she was no longer in a

relationship with the father of C.O., there were two incidents in which the father

was at the mother’s home less than two weeks before the termination hearing for

A.I.—one of which involved domestic violence between them resulting in a no-

contact order against C.O.’s father.     Both the service provider and the DHS

worker testified they were concerned the mother would not protect A.I. if C.O.’s

father returned to the home.

       A.I. is placed in family foster care with two of his biological half-siblings,

including C.O., with whom he shares an especially strong bond. He is a healthy,

well-adjusted, and loving child who is in need of permanency. The mother and

A.I. clearly love each other very much and have a strong bond.              A.I. has

expressed concern about his mother and has made statements to service

providers that he does not want his mother’s parental rights terminated.

However, the DHS worker testified the relationship between the mother and A.I.

resembled more of a friendship than a parent-child relationship. The DHS worker

also testified A.I. had stated he wanted to stay in the foster home with C.O. but

would be sad for his mother.
                                         5


       Upon our de novo review, we agree with the juvenile court’s conclusion

the State proved the grounds for termination under Iowa Code section

232.116(1)(f) by clear and convincing evidence and termination is in the child’s

best interests. Furthermore, we agree with the juvenile court’s determination the

mother’s bond with her child does not preclude termination, and given her

history, we are not persuaded the need for removal would no longer exist at the

end of an additional six months. Accordingly, we affirm the juvenile court’s order

without further opinion, pursuant to Iowa Court Rule 21.26(1)(a), (d), and (e).

       AFFIRMED.